Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 1/3/2022 has been entered. Claims 1-2, 4-9, 11-16, and 18-20 remain pending in the application, and claims 3, 10, and 17 have been canceled. Applicant’s amendments to the specification, drawings, and claims have overcome each and every specification objection, drawing objection, and the 35 U.S.C. 101 rejection previous set forth in the Non-Final Office Action mailed 9/3/2021. Applicant did not provide support for the amendments to claim 1, and the limitation “status”  does not appear in the specification. However, by interpreting a sensor status as “operating properly” or “needs to be replaced” or “recalibrated” – the determining step is supported by the specification (Specification [0057]). By interpreting the sensor status as “output”, the providing step is also supported by the specification (Specification [0063]). Applicant's arguments, regarding the 35 U.S.C. 103 rejection, are directed to amendments that had not yet been considered. Although a probabilistic estimation was previously included in canceled claim 3, how the probabilistic estimation is calculated and used is significantly different in amended claim 1 from canceled claim 3. Applicant’s arguments are therefore moot with respect to the prior 35 U.S.C. 103 rejection. Examiner considers the amended language in the body of the rejection below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2016/0098502 (Havre) in view of U.S. Pub. 2012/0095733 (Rossi).
With respect to claim 1, Havre teaches A method comprising (see generally FIG. 1, [0044] for the method and FIG. 3, [0065]-[0095] for specific components to implement the method; and [0119], [0160]-[161] for details of configuring sub-models through a scheduler by adding sensors/inputs): generating a manifold predictive model (at block 152, build network model that represents a production system, [0044] lines 1-3; specifically, network modeler 332 allows user to create network model which may include a junction of two or more pipes at a node, [0074] lines 1-11) configured to calculate an initial virtual measurement associated with an oil field comprising a plurality of oil wells (network model is configured to perform simulation to provide simulation results at block 160, [0044] lines 10-13; specifically, oilfield analyzer 328 can be used to analyze oilfield network 302 to generate a production result, [0076] lines 1-3; and oilfield network 302 includes well sites 1-n labeled as 312, 314 in FIG. 3, [0095] line 6), the manifold predictive model based on one or more predictive models (network model is broken into subnetworks, [0044] line 4; analysis can be used to predict pressure and temperature profiles through flow paths, [0041] lines 5-6) associated with one or more components of the oil field (equipment in a sub-network may be represented as a sub-model or sub-models, [0046] lines 1-6; data 
Havre does not teach calculating a probabilistic estimation indicative of an operating range of a flow rate associated with one or more of oil, gas and water at a first manifold of the oil field; receiving data characterizing one or more pressure measurements and flow measurements detected by a first sensor at the first manifold in the oil field; determining, based on comparison of the calculated probabilistic estimation and the received data detected by the first sensor, a status associated with the first sensor; and providing the status of the first sensor.
However, Rossi teaches calculating a probabilistic estimation indicative of an operating range of a flow rate associated with one or more of oil, gas and water at a first manifold of the oil field (estimate liquid flow rate with uncertainties based on sensors at one or more locations in the fluid flow path, [0083] lines 1-12; including oil and gas fields with one or more branches combined at a manifold, [0082] lines 9-16; estimation is a probabilistic estimation because the estimation is based on the application of Bayes rule as described in the previous paragraphs, [0076]-[0082]; specifically, Bayes rule (eq 7) is the probability of event x happening given event y has occurred, [0079]; this technique is applied using actual numbers in FIGS. 3E-3G, [0084]-[0091]; which gives the a priori liquid flow rate in FIG. 3E and the a posteriori liquid flow rate in FIG. 3G); receiving data characterizing one or more pressure measurements and flow measurements detected by a first sensor at the first manifold in the oil field (readings from pressure and temperature sensors permanently placed in manifold, [0034] lines 5-7); determining, based on comparison of the calculated probabilistic estimation and the received data detected by the first sensor, a status associated with the first sensor (taking into account the possible redundancy and levels of uncertainty in the different measurements and models in order to resolve or 
It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Havre discloses a system and method for running a flow simulation across a variety of operating ranges, (Havre [0101] lines 1-10), and teaches that models need to be calibrated, (Havre [0077] line 7), but does not teach using probabilistic estimations to determine whether these calibrations are needed. Rossi teaches that stochastic modeling may be useful in order to resolve differences among a production system sensor data and mathematical modeling results, (Rossi [0011] lines 1-7). Thus, a person having skill in the art would have a reasonable expectation of successfully improving the aggregate data quality of sensors in Havre, (Havre [0068] lines 1-6) by modifying Havre with the uncertainty modeling of Rossi, (Rossi [0068] lines 7-10), in order to improve data quality by reducing uncertainty, (Rossi [0091] lines 1-4), which includes cross-validating sensor data with mathematical models (Rossi [0071] lines 17-20) to account for sensor status indicators such as sensor drift that indicate sensors are NOT performing correctly (Rossi [0095] lines 20-28). Therefore, it would have been obvious to combine Havre with Rossi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 4, Havre in view of Rossi teaches all of the limitations of claim 1, as noted above. Havre does not teach wherein the calculation of probabilistic estimation of flow rates is based on one or more sensor measurements at the first manifold. 
However, Rossi teaches wherein the calculation of probabilistic estimation of flow rates is based on one or more sensor measurements at the first manifold (readings from pressure and temperature sensors permanently placed in manifold, [0034] lines 5-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Havre discloses a system and method for running a flow simulation across a variety of operating ranges, (Havre [0101] lines 1-10), and teaches that models need to be calibrated, (Havre [0077] line 7), but does not teach using probabilistic estimations to determine whether these calibrations are needed. Rossi teaches that 

With respect to claim 5, Havre in view of Rossi teaches all of the limitations of claim 1, as noted above. Havre further teaches wherein the manifold predictive model is configured to receive data characterizing the detected oil field parameter and generate an updated virtual measurement (production system may operate dynamically with respect to network model, [0132] lines 1-2; meaning simulation results may provide basis for one or more adjustments to a production system, while the model-based simulator remains connected to the data acquisition mechanism that is coupled to the field equipment, [0132] lines 5-7, lines 16-19).

With respect to claim 6, Havre in view of Rossi teaches all of the limitations of claim 5. Havre does not teach wherein a first sensitivity associated with the updated virtual measurement is smaller than a second sensitivity associated with the initial virtual measurement.
However, Rossi teaches wherein a first sensitivity associated with the updated virtual measurement is smaller than a second sensitivity associated with the initial virtual measurement (uncertainty in liquid flow rate dropped from ±869 sbbl/day (prior in chart 304) to ±51 sbbl/day by 
It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Havre discloses a system and method for running a flow simulation across a variety of operating ranges, (Havre [0101] lines 1-10), and teaches that models need to be calibrated, (Havre [0077] line 7), but does not teach using probabilistic estimations to determine whether these calibrations are needed. Rossi teaches that stochastic modeling may be useful in order to resolve differences among a production system sensor data and mathematical modeling results, (Rossi [0011] lines 1-7). Thus, a person having skill in the art would have a reasonable expectation of successfully improving the aggregate data quality of sensors in Havre, (Havre [0068] lines 1-6) by modifying Havre with the uncertainty modeling of Rossi, (Rossi [0068] lines 7-10), in order to improve data quality by reducing uncertainty, (Rossi [0091] lines 1-4), which includes cross-validating sensor data with mathematical models (Rossi [0071] lines 17-20) to account for sensor status indicators such as sensor drift that indicate sensors are NOT performing correctly (Rossi [0095] lines 20-28). Therefore, it would have been obvious to combine Havre with Rossi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Havre in view of Rossi teaches all of the limitations of claim 1, as noted above. Havre does not teach wherein at least one of the one or more pressure measurements and flow measurements are obtained at a manifold of the oil field.
However, Rossi teaches wherein at least one of the one or more pressure measurements and flow measurements are obtained at a manifold of the oil field (readings from pressure and temperature sensors permanently placed in manifold, [0034] lines 5-7).


With respect to claim 8, Havre teaches A system comprising (see generally FIG. 1, [0044]-[0045] for the method and computer components and FIG. 3, [0065]-[0095] for specific components to implement the method; and [0119], [0160]-[161] for details of configuring sub-models through a scheduler by adding sensors/inputs): at least one data processor (processor 172, [0045] line 5); memory coupled to the at least one data processor (computer readable medium such as memory device 174 including memory, [0045] lines 10-13), the memory storing instructions to cause the at least one data processor to perform operations comprising (CRM blocks 153, 155, 157, 159, 161 include instructions suitable for execution by one or more processors, [0045] lines 1-4): generating a manifold predictive 
Havre does not teach calculating a probabilistic estimation indicative of an operating range of a flow rate associated with one or more of oil, gas and water at a first manifold of the oil field; receiving data characterizing one or more pressure measurements and flow measurements detected by a first sensor at the first manifold in the oil field; determining, based on comparison of the calculated probabilistic estimation and the received data detected by the first sensor, a status associated with the first sensor; and providing the status of the first sensor.
However, Rossi teaches calculating a probabilistic estimation indicative of an operating range of a flow rate associated with one or more of oil, gas and water at a first manifold of the oil field (estimate liquid flow rate with uncertainties based on sensors at one or more locations in the fluid flow path, [0083] lines 1-12; including oil and gas fields with one or more branches combined at a manifold, [0082] lines 9-16; estimation is a probabilistic estimation because the estimation is based on the application of Bayes rule as described in the previous paragraphs, [0076]-[0082]; specifically, Bayes rule (eq 7) is the 
It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Havre discloses a system and method for running a flow simulation across a variety of operating ranges, (Havre [0101] lines 1-10), and teaches that models need to be calibrated, (Havre [0077] line 7), but does not teach using probabilistic estimations to determine whether these calibrations are needed. Rossi teaches that stochastic modeling may be useful in order to resolve differences among a production system sensor data and mathematical modeling results, (Rossi [0011] lines 1-7). Thus, a person having skill in the art 

With respect to claim 9, Havre in view of Rossi teaches all of the limitations of claim 8, as noted above. Havre further teaches wherein the manifold predictive model (network modeler 332 allows a user to create a graphical network model that combines wellbore models and/or single branch models, [0074] lines 1-3)  is associated with the first manifold in the oil field (includes a junction of two or more pipes at a node, [0074] lines 9-11), the first manifold coupled to a plurality of oil wells in the oil field (FIG. 3 shows wells sites 1-n labeled as 312, 314, [0095] line 6), and wherein the one or more predictive models includes one or more of flow models associated with pipes connecting the first manifold to the plurality of oil wells, and physical equations and/or sensor measurements associated with one or more of the plurality of oil wells (network solver 344 can include functionality to calculate a flow rate and pressure drop both in a single flow line branch and throughout the oilfield network 302, [0079] line 1 - [0080] line 3).

With respect to claim 11, Havre in view of Rossi teaches all of the limitations of claim 9, as noted above. Havre does not teach wherein the calculation of probabilistic estimation of flow rates is based on one or more sensor measurements at the first manifold.

It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Havre discloses a system and method for running a flow simulation across a variety of operating ranges, (Havre [0101] lines 1-10), and teaches that models need to be calibrated, (Havre [0077] line 7), but does not teach using probabilistic estimations to determine whether these calibrations are needed. Rossi teaches that stochastic modeling may be useful in order to resolve differences among a production system sensor data and mathematical modeling results, (Rossi [0011] lines 1-7). Thus, a person having skill in the art would have a reasonable expectation of successfully improving the aggregate data quality of sensors in Havre, (Havre [0068] lines 1-6) by modifying Havre with the uncertainty modeling of Rossi, (Rossi [0068] lines 7-10), in order to improve data quality by reducing uncertainty, (Rossi [0091] lines 1-4), which includes cross-validating sensor data with mathematical models (Rossi [0071] lines 17-20) to account for sensor status indicators such as sensor drift that indicate sensors are NOT performing correctly (Rossi [0095] lines 20-28). Therefore, it would have been obvious to combine Havre with Rossi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 12, Havre in view of Rossi teaches all of the limitations of claim 8, as noted above. Havre further teaches wherein the manifold predictive model is configured to receive data characterizing the detected oil field parameter and generate an updated virtual measurement (production system may operate dynamically with respect to network model, [0132] lines 1-2; meaning simulation results may provide basis for one or more adjustments to a production system, while the 

With respect to claim 13, Havre in view of Rossi teaches all of the limitations of claim 12, as noted above. Havre does not teach wherein a first sensitivity associated with the updated virtual measurement is smaller than a second sensitivity associated with the initial virtual measurement.
However, Rossi teaches wherein a first sensitivity associated with the updated virtual measurement is smaller than a second sensitivity associated with the initial virtual measurement (uncertainty in liquid flow rate dropped from ±869 sbbl/day (prior in chart 304) to ±51 sbbl/day by incorporating the upstream and downstream pressure and temperature measurements, [0091] lines 4-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Havre discloses a system and method for running a flow simulation across a variety of operating ranges, (Havre [0101] lines 1-10), and teaches that models need to be calibrated, (Havre [0077] line 7), but does not teach using probabilistic estimations to determine whether these calibrations are needed. Rossi teaches that stochastic modeling may be useful in order to resolve differences among a production system sensor data and mathematical modeling results, (Rossi [0011] lines 1-7). Thus, a person having skill in the art would have a reasonable expectation of successfully improving the aggregate data quality of sensors in Havre, (Havre [0068] lines 1-6) by modifying Havre with the uncertainty modeling of Rossi, (Rossi [0068] lines 7-10), in order to improve data quality by reducing uncertainty, (Rossi [0091] lines 1-4), which includes cross-validating sensor data with mathematical models (Rossi [0071] lines 17-20) to account for sensor status indicators such as sensor drift that indicate sensors are NOT performing correctly (Rossi 

With respect to claim 14, Havre in view of Rossi teaches all of the limitations of claim 12, as noted above. Havre does not teach wherein at least one of the one or more pressure measurements and flow measurements are obtained at a manifold of the oil field.
However, Rossi teaches wherein at least one of the one or more pressure measurements and flow measurements are obtained at a manifold of the oil field (readings from pressure and temperature sensors permanently placed in manifold, [0034] lines 5-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Havre discloses a system and method for running a flow simulation across a variety of operating ranges, (Havre [0101] lines 1-10), and teaches that models need to be calibrated, (Havre [0077] line 7), but does not teach using probabilistic estimations to determine whether these calibrations are needed. Rossi teaches that stochastic modeling may be useful in order to resolve differences among a production system sensor data and mathematical modeling results, (Rossi [0011] lines 1-7). Thus, a person having skill in the art would have a reasonable expectation of successfully improving the aggregate data quality of sensors in Havre, (Havre [0068] lines 1-6) by modifying Havre with the uncertainty modeling of Rossi, (Rossi [0068] lines 7-10), in order to improve data quality by reducing uncertainty, (Rossi [0091] lines 1-4), which includes cross-validating sensor data with mathematical models (Rossi [0071] lines 17-20) to account for sensor status indicators such as sensor drift that indicate sensors are NOT performing correctly (Rossi [0095] lines 20-28). Therefore, it would have been obvious to combine Havre with Rossi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Havre teaches A computer program product comprising a machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising (CRM blocks 153, 155, 157, 159, 161 include instructions suitable for execution by one or more processors, [0045] lines 1-4): generating a manifold predictive model (at block 152, build network model that represents a production system, [0044] lines 1-3; specifically, network modeler 332 allows user to create network model which may include a junction of two or more pipes at a node, [0074] lines 1-11) configured to calculate an initial virtual measurement associated with an oil field comprising a plurality of oil wells (network model is configured to perform simulation to provide simulation results at block 160, [0044] lines 10-13; specifically, oilfield analyzer 328 can be used to analyze oilfield network 302 to generate a production result, [0076] lines 1-3; and oilfield network 302 includes well sites 1-n labeled as 312, 314 in FIG. 3, [0095] line 6), the manifold predictive model based on one or more predictive models (network model is broken into subnetworks, [0044] line 4; analysis can be used to predict pressure and temperature profiles through flow paths, [0041] lines 5-6) associated with one or more components of the oil field (equipment in a sub-network may be represented as a sub-model or sub-models, [0046] lines 1-6; data from multiple sub-models may communicated through a scheduler, [0119] lines 7-8).
Havre does not teach calculating a probabilistic estimation indicative of an operating range of a flow rate associated with one or more of oil, gas and water at a first manifold of the oil field; receiving data characterizing one or more pressure measurements and flow measurements detected by a first sensor at the first manifold in the oil field; determining, based on comparison of the calculated probabilistic estimation and the received data detected by the first sensor, a status associated with the first sensor; and providing the status of the first sensor.

It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one 

With respect to claim 16, Havre in view of Rossi teaches all of the limitations of claim 15, as noted above. Havre further teaches wherein the manifold predictive model (network modeler 332 allows a user to create a graphical network model that combines wellbore models and/or single branch models, [0074] lines 1-3) is associated with the first manifold (includes a junction of two or more pipes at a node, [0074] lines 9-11) in the oil field, the first manifold coupled to a plurality of oil wells in the oil field (FIG. 3 shows wells sites 1-n labeled as 312, 314, [0095] line 6), and wherein the one or more predictive models includes one or more of flow models associated with pipes connecting the first manifold to the plurality of oil wells, and physical equations and/or sensor measurements associated with one or more of the plurality of oil wells (network solver 344 can include functionality to calculate a 

With respect to claim 18, Havre in view of Rossi teaches all of the limitations of claim 16, as noted above. Havre does not teach wherein the calculation of probabilistic estimation of flow rates is based on one or more sensor measurements at the first manifold.
However, Rossi teaches wherein the calculation of probabilistic estimation of flow rates is based on one or more sensor measurements at the first manifold (readings from pressure and temperature sensors permanently placed in manifold, [0034] lines 5-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Havre discloses a system and method for running a flow simulation across a variety of operating ranges, (Havre [0101] lines 1-10), and teaches that models need to be calibrated, (Havre [0077] line 7), but does not teach using probabilistic estimations to determine whether these calibrations are needed. Rossi teaches that stochastic modeling may be useful in order to resolve differences among a production system sensor data and mathematical modeling results, (Rossi [0011] lines 1-7). Thus, a person having skill in the art would have a reasonable expectation of successfully improving the aggregate data quality of sensors in Havre, (Havre [0068] lines 1-6) by modifying Havre with the uncertainty modeling of Rossi, (Rossi [0068] lines 7-10), in order to improve data quality by reducing uncertainty, (Rossi [0091] lines 1-4), which includes cross-validating sensor data with mathematical models (Rossi [0071] lines 17-20) to account for sensor status indicators such as sensor drift that indicate sensors are NOT performing correctly (Rossi [0095] lines 20-28). Therefore, it would have been obvious to combine Havre with Rossi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 19, Havre in view of Rossi teaches all of the limitations of claim 15, as noted above. Havre further teaches wherein the manifold predictive model is configured to receive data characterizing the detected oil field parameter and generate an updated virtual measurement (production system may operate dynamically with respect to network model, [0132] lines 1-2; meaning simulation results may provide basis for one or more adjustments to a production system, while the model-based simulator remains connected to the data acquisition mechanism that is coupled to the field equipment, [0132] lines 5-7, lines 16-19).

With respect to claim 20, Havre in view Rossi teaches all of the limitations of claim 19, as noted above. Havre does not teach wherein a first sensitivity associated with the updated virtual measurement is smaller than a second sensitivity associated with the initial virtual measurement.
However, Rossi teaches wherein a first sensitivity associated with the updated virtual measurement is smaller than a second sensitivity associated with the initial virtual measurement (uncertainty in liquid flow rate dropped from ±869 sbbl/day (prior in chart 304) to ±51 sbbl/day by incorporating the upstream and downstream pressure and temperature measurements, [0091] lines 4-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Havre with Rossi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Havre discloses a system and method for running a flow simulation across a variety of operating ranges, (Havre [0101] lines 1-10), and teaches that models need to be calibrated, (Havre [0077] line 7), but does not teach using probabilistic estimations to determine whether these calibrations are needed. Rossi teaches that stochastic modeling may be useful in order to resolve differences among a production system sensor .






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. 2016/0356125 (Bello) – database of flow meter statuses, [0079]; calibration module may detect deviation between simulated measurement and received measurement, [0081]; FIG. 10 shows example of a probabilistic forecasting process, [0091]; and data from the application may be used to generate alarms, [0097]; and alarms indicators may be colored to indicate a status, [0102].
U.S. 7,617,055 (Henry) – Section L. Self-Validating Flow meter describes a flow meter that provides a validated measurement, a validated uncertainty, a status under which 
U.S. 2020/0182036 (Rangarajan) – Virtual sensor model compares input values with a pre-established range of acceptable values to determine if input value is reliable, [0047]; this may include calculating Mahalanobis distance, and sending an alarm if distance exceeds range, [0053].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148